UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1836



MICHAEL ROBERT RAY,

                                                          Appellant,

          versus


ILADEN   LAUREANO;   VANI    LAURENO;   ERNEST
SOUTHERN, a/k/a Buzz Southern; DANNY HARDEE;
TEAM SIX, INCORPORATED; W. RYAN HOVIS; JOHN P.
BACOT, JR.; WILLIAM H. SHORT, JR.; CROSSMAN
COMMUNITIES,

                                                          Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(CA-04-438-4-25-BH; CA-04-439-4-25-BH; BK-03-80512-JW)


Submitted:   February 24, 2005             Decided:    March 4, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Robert Ray, Appellant Pro Se. O. Terry Beverly, Conway,
South Carolina; John Paisley Bacot, Jr., JOHN P. BACOT, JR., P.A.,
Surfside Beach, South Carolina; William Ryan Hovis, Rock Hill,
South Carolina; Tara Elizabeth Nauful, HAYNSWORTH, SINKLER & BOYD,
P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Michael Robert Ray seeks to appeal the district court’s

order affirming the magistrate judge’s order of March 5, 2004.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).             The order Ray

seeks   to   appeal   is   neither   a   final   order   nor   an   appealable

interlocutory or collateral order.           Accordingly, we dismiss the

appeal for lack of jurisdiction.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     DISMISSED




                                     - 2 -